PER CURIAM
Cross-petitioners ask for reconsideration of our opinion, North East Medford Neighborhood v. City of Medford, 214 Or App 46, 162 P3d 1059 (2007), affirming the Land Use Board of Appeals (LUBA) decision remanding the City of Medford’s approval of a consolidated application for a preliminary planned unit development and for removal of an overlay zone. Cross-petitioners contend that we failed to address a portion of their assignment of error, in which they contended that LUBA erred in allowing both applications to be approved based on standards other than those in effect when the applications were first submitted. Both cross-respondents contend that cross-petitioners are mistaken and that we did, in fact, address — and reject — all aspects of cross-petitioners’ assignment of error. Cross-respondents note that we quoted from LUBA’s disposition of cross-petitioners’ assignment and then declared that “[w]e agree with LUBA and conclude that it did not err in determining that the city’s consolidation of applications in this case was not precluded by law.” Id. at 55. We agree with cross-respondents and deny the petition for reconsideration.
Petition for reconsideration denied.